Title: Enclosure: Address from Annapolis, Maryland, Citizens, 5 September 1793
From: Annapolis, Maryland, Citizens
To: Washington, George


            
              Sir
              [Annapolis, 5 September 1793]
            
            The citizens of Annapolis conceive it their duty, at this time, to unite their voices
              with those of their fellow citizens in various parts of the United States; and they
              beg leave to assure you, that they are deeply and indelibly impressed with a sense of
              the paternal vigilance exalted wisdom and dignified firmness manifested by your
              proclamation on the subject of neutrality. It is their
              fixed determination to conduct themselves, agreeably to the principles, therein
              expressed; and they will exert their best endeavours, to prevent any infringement of
              them by others.
            They are, at the same time, persuaded, that on the faithful observance of subsisting
              treaties, according to their true intent and obvious construction, the prosperity and
              honour of our country greatly depend. They cannot be unmindful of the important
              advantages, derived from our generous allies, the citizens of France; and they doubt
              not, that, throughout the United States, there prevails a disposition, on all proper
              occasions, to testify their gratitude and affection. But they never can consent to the
              adoption of a conduct, which would violate the rules of universal justice, exceed
              greatly the extent of our national engagements, and hazard the blessings, we have
              acquired, without serving materially the cause of our friends.
            They cannot but lament that any diversity of sentiment, relative to the construction
              of a treaty has taken place in America; but they do not believe, that a real
              difference of opinion will elsewhere prevail. They reprobate the idea of the
              intervention of any foreign minister to correct supposed abuses in our government.
              Every communication of such a minister, to them, or any of their fellow citizens,
              unless thro’ the regular constituted authorty, and every interference by such a
              minister with the administration of our internal affairs, they hold not only repugnant
              to the usage of nations, but derogatory to the dignity of a free, and enlightened
                people.
            Permit them further to declare, that they feel a sublime gratification in avowing their steady attachment to the man, whom Providence seems
              to have raised up for the salvation of their country, and to have preserved, as the
              favoured instrument, for securing to millions the inestimable blessings of liberty
              independence and peace.
            That the people of America may always duly prize these blessings; that they may
              always possess discernment to detect the varying arts of delusion and that you, Sir,
              may for ever be happy, is the sincere and ardent wish of the citizens of
              Annapolis.
            By order of the citizens of Annapolis at a meeting, held at the Stadt-house, on
              Thursday September 5, 1793
            
              A. C. Hanson Chairman
            
          